                     IN THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF IOWA (Waterloo)

IN RE:                                       )
                                             )
Ryan’s Electrical Services, LLC              )       Case No. 20-00411
                                             )       Chapter 11
                      Debtor,                )       Judge Thad J. Collins
                                             )
Americredit Financial Services, Inc.         )
 dba GM Financial                            )
                      Movant,                )
      v.                                     )
                                             )
Ryan’s Electrical Services, LLC              )
                      Respondent,            )
and                                          )
                                             )
Douglas Dean Flugum                          )
                   Trustee.                  )

                        CORPORATE OWNERSHIP STATEMENT
                             [Rules 1007(a)(1) & 7007.l]

       Pursuant to Federal Rules of Bankruptcy Procedures 1007(a)(1) and 7007.1, the undersigned
corporation, Americredit Financial Services, Inc. dba GM Financial, certifies that:

         1.   _____ The following is a complete and accurate list of corporation(s) that directly or
              indirectly own(s) 10% or more of any class of its equity interests:

                      See attached Exhibit “A”

                                             OR

         2.     X There are no entities to report under FRBP 1007(a)(1) and 7007.1.

       The undersigned corporation further acknowledges its duty to file a supplemental statement
promptly upon any change in circumstances which renders this Corporate Ownership Statement
inaccurate.
Respectfully submitted,


//s/ Rodger Turbak
Rodger Turbak, No. AT0012446
Lewis Rice LLC
10484 Marty Street
Overland Park, KS 66212
(913) 648-6333 Phone
rturbak@lewisricekc.com
 ATTORNEY FOR MOVANT
